DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species VI, figures 24-30 and claims 1-14 in the reply filed on 12/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the whirl member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim is meant to be dependent from claim 2 or stay on a separate dependency chain. This claim shall be examined as best understood.
Claim 13 recites the limitation "the whirl member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim is meant to be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4-6, 8-10 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Marino (US Pub No 2003/0127541 A1).
Re claim 1, Marino shows a spray head (Fig. 5) comprising: 
a water inlet (14); a nozzle (24) having a side wall (43) and an end tip (57) defining a first outlet in fluid communication with the water inlet and configured to produce a water stream; 
a holder (18) defining a cavity (42) receiving the nozzle and having a second outlet (42a) with a fluid contact surface (44) and in fluid communication with the water inlet, wherein the water from the second outlet (42a) is configured to produce a continuous shield of water extending outwardly from the spray head in a sheet-like layer around the water stream and spaced apart from the water stream; 
an outlet housing (55/58) including a side wall (wall of 55) positioned radially intermediate the nozzle (24) and the fluid contact surface (44), and an end wall (see 
a retainer (32) defining the inlet and securing the nozzle within the housing.

    PNG
    media_image1.png
    847
    890
    media_image1.png
    Greyscale

Re claim 4, Marino shows the water stream produced by the first outlet (Fig. 5, 24) has a substantially laminar flow (pressure dependent, valve control is present and a laminar flow can be established).
Re claim 5, Marino shows the second outlet (Fig. 5, 42a) has a flared surface (48) which shapes the continuous shield of water to be conical.

Re claim 8 & 14, Marino shows the end tip includes a recess and an o-ring (Fig. 5, 56) is received within the recess to provide a seal between the nozzle (24) and the outlet housing (55/58).
Re claim 9, Marino shows a spray head (Fig. 5) comprising: 
a water inlet (14); a nozzle (24) having a side wall (43) and an end tip (57) defining a first outlet in fluid communication with the water inlet and configured to produce a water stream; 
a holder (18) defining a cavity (42) receiving the nozzle and having a second outlet (42a) with a fluid contact surface (44) and in fluid communication with the water inlet, wherein the water from the second outlet (42a) is configured to produce a continuous shield of water extending outwardly from the spray head in a sheet-like layer around the water stream and spaced apart from the water stream; 
an outlet housing (55) including a side wall (56) positioned radially intermediate the nozzle (24) and the fluid contact surface (44), and an end wall (see annotated figure) positioned downstream from the first outlet of the nozzle (24), wherein the end tip (57) of the nozzle abuts the end wall (see annotated figure) of the housing; and 
wherein the fluid contact surface (44) is flared outwardly (48), is continuous and surrounds the first outlet (24).
Re claim 10, Marino shows a retainer (Fig. 5, 32) defining the inlet and securing the nozzle within the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 7 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marino (US Pub No 2003/0127541 A1) in view of Van Horn (US Pat No 3,880,354).
Re claims 2 & 11, Marino discloses all aspects of the claimed invention but does not teach a whirl member configured to impart rotational movement to water passing from the inlet to the second outlet, the whirl member configured to decrease turbulence in water moving toward the second outlet and provide a substantially uniform water flow to the fluid contact surface.
However, Van Horn discloses a whirl member (Fig. 3, 20) configured to impart rotational movement to water passing from the inlet (15) to the second outlet (28), the whirl member (20) configured to decrease turbulence in water moving toward the second 
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the nozzle of Marino include a whirl member as taught by Van Horn to provide a uniform thickness to the liquid flow (Van Horn – col. 3, lines 42-45).
Re claims 3 & 12, Marino as modified by Van Horn disclose the whirl member includes an annular body (Van Horn – Fig. 3) having a plurality of slots (Van Horn – 20) formed therein to rotate water outwardly about a longitudinal axis of the first outlet (Marino – Fig. 5, 24).
Re claims 7 & 13, Marino as modified by Van Horn disclose the outlet housing (Marino – Fig. 5, 55/58) includes a cylindrical flange (see annotated figure) concentrically positioned radially outwardly from the side wall, and a rearwardly facing annular groove (see annotated figure) receiving the whirl member (Van Horn – Fig. 3) to define a serpentine water flow path (see annotated figure – surfaces surrounding the arrows define a serpentine flow path).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752